Opinion issued March 5, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00064-CV
                           ———————————
    DAVID THOMPSON, INDIVIDUALLY AND AS NEXT FRIEND OF
                           B.T., A MINOR, Appellant
                                        V.
       CHARLES NEIGHBOR AND CHARLES FARMER, Appellees


                   On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-16031


                         MEMORANDUM OPINION

      On February 18, 2015, Appellant, David Thompson, filed a motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued and

although appellant has failed to include a certificate of conference in his motion,
more than 10 days have passed and no party has responded to the motion. See

TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                         2